UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4429



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


LEMONZE E. FORD,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(CR-03-1094)


Submitted:   July 14, 2005                 Decided:   July 21, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


C. Carlyle Steele, Jr., Greenville, South Carolina, for Appellant.
E. Jean Howard, OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                Lemonze E. Ford appeals the district court’s judgment

entered pursuant to his guilty plea of conspiracy to possess with

intent     to    distribute     cocaine     base    in   violation      of   21    U.S.C.

§§ 841(a)(1), 846 (2000).                Ford’s attorney has filed a brief in

accordance       with    Anders     v.    California,      386   U.S.    738      (1967),

asserting that the district court erred in improperly advising Ford

of   the   nature       and   consequences     of   his    guilty    plea        prior   to

accepting       that    plea   of    guilty.        Ford   has    filed      a    pro    se

supplemental brief asserting that his sentence violates the Sixth

Amendment, and that he received ineffective assistance of counsel.

However, because Ford’s plea agreement contained a waiver of his

right to appeal as to most issues, we dismiss the appeal in part

and affirm in part.

                A defendant may waive his right to appeal as part of a

plea agreement.          United States v. Wiggins, 905 F.2d 51, 53 (4th

Cir. 1990).        However, the waiver must be knowing and voluntary.

United States v. Brown, 232 F.3d 399, 403 (4th Cir. 2000).                           This

Court reviews de novo the validity of a waiver.                     United States v.

Marin, 961 F.2d 493, 496 (4th Cir. 1992).                   Ford’s plea agreement

waived all rights to appellate review except the right to appeal in

order to assert claims of ineffective assistance of counsel or

prosecutorial misconduct.           The district court expressly questioned

Ford about the waiver of his appellate rights.                    Ford assured the


                                           - 2 -
court through counsel that he understood the terms of his plea

agreement and entered into it freely.           Accordingly, we conclude

that Ford’s waiver was knowing and voluntary.          Brown, 232 F.3d at

403.   We further hold that in accordance with our decisions in

United States v. Johnson, 410 F.3d 137, 152-53 (4th Cir. 2005), and

United States v. Blick, 408 F.3d 162, 170-71 (4th Cir. 2005),

Ford’s waiver of his right to appeal that was accepted prior to the

Supreme Court’s decision in United States v. Booker, 125 S. Ct. 738

(2005), is not invalidated by the change in law effected by that

decision.      Accordingly,   we    dismiss   Ford’s   appeal   as   to   his

sentencing claim.

            Ford next argues that his counsel was ineffective for

failing to object to the court’s determination that Ford was a

career offender.     This Court will not consider Ford’s claim of

ineffective assistance of counsel claim on direct appeal “unless

counsel’s ineffectiveness conclusively appears on the record.”

United States v. James, 337 F.3d 387, 391 (4th Cir. 2003), cert.

denied, 540 U.S. 1134 (2004).       Our review of the record discloses

no   such   conclusive   evidence    that     Ford   received   ineffective

assistance of counsel.    Accordingly, we affirm as to this claim.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore dismiss in part and affirm in part.              This

court requires that counsel inform his client, in writing, of his


                                    - 3 -
right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decision process.



                                                          DISMISSED IN PART;
                                                            AFFIRMED IN PART




                                    - 4 -